                                           Case 3:21-cv-03083-EMC Document 19 Filed 08/19/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       BRIAN WHITAKER,                                  Case No. 21-cv-03083-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANTS’
                                   9              v.                                        MOTION TO DISMISS
                                  10       2008 SHATTUCK AVE, LLC, et al.,                  Docket No. 14
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Brian Whitaker has filed suit against Defendants 2008 Shattuck Ave, LLC and

                                  15   Chahat. Chahat owns a restaurant, called Barbarian Grub and Ale, located at 2012 Shattuck

                                  16   Avenue in Berkeley. Shattuck owns the real property where the restaurant is located. According

                                  17   to Mr. Whitaker, Defendants have violated both the Americans with Disabilities Act (“ADA”) and

                                  18   the Unruh Civil Rights Act. Currently pending before the Court is Defendants’ motion to dismiss.

                                  19   Having considered the parties’ briefs, as well as the oral argument of counsel, the Court hereby

                                  20   DENIES the motion.

                                  21           In the instant case, Defendants make two arguments in support of their 12(b)(6) motion:

                                  22   (1) dismissal is required by Whitaker v. Tesla Motors, Inc., 985 F.3d 1173, 1177 (9th Cir. 2021)

                                  23   (hereinafter Tesla), and (2) dismissal is required because the ADA provides for relief only where

                                  24   there are “fixed in place dining tables,” Mot. at 4, and Mr. Whitaker has failed to include any

                                  25   allegation in his complaint that the dining tables were fixed.1 Neither argument is persuasive.

                                  26           Tesla is essentially a case about Twombly/Iqbal specificity. The Ninth Circuit held that

                                  27
                                       1
                                  28    Apparently, the tables at issue were tables placed on the sidewalk for outdoor dining given the
                                       COVID-19 conditions.
                                          Case 3:21-cv-03083-EMC Document 19 Filed 08/19/21 Page 2 of 5




                                   1                  Whitaker's complaint did not allege facts sufficient to support his
                                                      ADA claim because the complaint primarily recited legal
                                   2                  conclusions. The complaint alleges that Tesla "failed to provide
                                                      accessible service counters," that Whitaker "personally encountered"
                                   3                  the inaccessible service counters, and that he was denied "full and
                                                      equal access." These allegations do little more than recite the
                                   4                  elements of an ADA claim, and fall short of putting Tesla on notice
                                                      of how the counters prevented Whitaker from full and equal access
                                   5                  to the Tesla facility. The complaint failed to answer basic questions:
                                                      Were the service counters too low? Or too high? Were they
                                   6                  positioned in an area that was inaccessible for another reason?
                                                      Without this sort of factual detail, the district court and Tesla were
                                   7                  left in the dark about how the service counters denied Whitaker from
                                                      full and equal enjoyment of the premises.
                                   8

                                   9   Whitaker v. Tesla Motors, Inc., 985 F.3d 1173, 1177 (9th Cir. 2021) (emphasis added).

                                  10          In the instant case, Mr. Whitaker has not replicated the Tesla error. He has specified how

                                  11   the dining tables did not comply with the ADA – i.e., “lack of sufficient knee or toe clearance

                                  12   under the outside dining surfaces for wheelchair users.” Compl. ¶ 14. He has also specified how
Northern District of California
 United States District Court




                                  13   the counter did not comply with the ACA – i.e., it was “too high” and there were “ice cream

                                  14   freezers located in front of the sales counters, which obstruct[] the floor space needed by

                                  15   wheelchair users.” Compl. ¶ 19.

                                  16          As for Defendants’ second argument, Defendants maintain that “there are only ADA

                                  17   standards for fixed in place dining tables.” Mot. at 4. If Defendants are asserting that there is no

                                  18   1991 ADAAG Standard or 2010 ADAAG Standard that expressly addresses nonfixed/freestanding

                                  19   tables, that may be true. See, e.g., 28 C.F.R. § 36.406(b) (providing that “[t]he 1991 Standards

                                  20   and the 2010 Standards apply to fixed or built-in elements of buildings, structures, site

                                  21   improvements, and pedestrian routes or vehicular ways located on a site”). But that does not mean

                                  22   that the ADA allows for discrimination where there are nonfixed/freestanding tables. There is no

                                  23   principled reason why the ADA – a statute that is intended to prohibit discrimination against those

                                  24   would disabilities – would be limited to fixed tables but not free-standing ones. And in fact Title

                                  25   III of the ADA, on its face, contains no limitation. See 42 U.S.C. § 12182(a) (providing that “[n]o

                                  26   individual shall be discriminated against on the basis of disability in the full and equal enjoyment

                                  27   of the goods, services, facilities, privileges, advantages, or accommodations of any place of public

                                  28   accommodation by any person who owns, leases (or leases to), or operates a place of public
                                                                                         2
                                          Case 3:21-cv-03083-EMC Document 19 Filed 08/19/21 Page 3 of 5




                                   1   accommodation”); cf. McIver v. Cal. Expo. & Fair, No. CV-S-01-1967 GEB KJM, 2005 WL

                                   2   1541087, at *3 (E.D. Cal. June 28, 2005) (noting that defendant “RCS seeks summary judgment

                                   3   on Plaintiffs' claims regarding the lack of sufficient accessible seating near RCS's foodstands since

                                   4   ‘the requirement [under 1991 ADAAG 4.1.3(18) that five percent of seating be accessible] only

                                   5   applies to fixed or built-in seating or tables’[;] [but] [e]ven if ADAAG 4.1.3(18) does not apply,

                                   6   RCS must nonetheless ‘remove architectural barriers ... where such removal is readily

                                   7   achievable’” pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv)).

                                   8          Indeed, several courts have ruled that the ADA provides protections even if there is no

                                   9   directly applicable regulation setting a specific standard. See, e.g., Whitaker v. AMT Tech, Inc.,

                                  10   No. C-21-3045 JD (N.D. Cal.) (Docket No. 18) (Order at 2) (acknowledging that “the ADA

                                  11   regulations provide specifications for knee and toe clearance for ‘fixed or built in seating or

                                  12   tables,’” but that does not mean that “the ADA in general applies only to fixed or built in
Northern District of California
 United States District Court




                                  13   architectural elements, as AMT would have it[;] [t]he regulations do not vitiate the broader duty

                                  14   imposed on public accommodations to ‘take reasonable steps to provide disabled guests with a

                                  15   like experience’”); Whitaker v. Daryoush Rest., LLC, No. C-21-3040 JST (N.D. Cal.) (Docket No.

                                  16   19) (Order at 3) (noting that, “under Daryoush’s theory that the ADA standards apply only to

                                  17   tables and chairs fixed in place, any restaurant could avoid accessibility standards by having only

                                  18   movable tables and chairs available for seating”; “reject[ing] Daryoush’s interpretation of the

                                  19   ADA standards because it contradicts both common sense and prior case law”); cf. Whitaker v.

                                  20   Easterly-Berkeley Corp., No. C-21-3038 WHO (N.D. Cal.) (Docket No. 15) (Order at 5) (allowing

                                  21   the case to proceed “on the theory that, regardless of compliance with the fixed-tables

                                  22   requirement, Easterly was under an independent obligation to remove inaccessible barriers, which

                                  23   might require that some movable tables be accessible (if, perhaps, there were no fixed tables), as

                                  24   McIver held”; adding, however, that “[t]his decision does not necessarily endorse that theory” but

                                  25   instead “is based on Easterly’s failure to respond to Whitaker advancing it in his brief, the

                                  26   recognition that it seems a plausible legal theory, and the reality that the parties have not addressed

                                  27   many of the issues necessary to resolve the scope of this part of the ADA in any detail”).

                                  28          To the extent Defendants argue their due process rights would be violated if they could be
                                                                                         3
                                           Case 3:21-cv-03083-EMC Document 19 Filed 08/19/21 Page 4 of 5




                                   1   held to standards not precisely articulated in the ADAAG Standards, the Court does not agree. As

                                   2   Mr. Whitaker pointed out at the hearing, in Robles v. Domino’s Pizza, LLC, 913 F.3d 898 (9th Cir.

                                   3   2018), the Ninth Circuit held that the ADA is not “vague” – i.e., “‘so indefinite in its terms that it

                                   4   fails to articulate comprehensible standards to which a person’s conduct must conform.’” Id. at

                                   5   906. Rather, “[t]he ADA articulates comprehensible standards . . . . Since its enactment in 1990,

                                   6   the ADA has clearly stated that covered entities must provide ‘full and equal enjoyment of the[ir]

                                   7   goods, services, facilities, privileges, advantages, or accommodations’ to people with disabilities,

                                   8   42 U.S.C. § 12182(a).” Id. at 906; see also id. at 909 (indicating that “‘[t]he lack of specific

                                   9   regulations [regarding website accessibility] does not eliminate [defendant's] obligation to comply

                                  10   with the ADA or excuse its failure to comply with the mandates of the ADA’”). Moreover, it

                                  11   strains credulity for Defendants to suggest that they considered the ADAAG Standards and

                                  12   believed that, because they applied on their face to fixed tables, they were therefore free to
Northern District of California
 United States District Court




                                  13   discriminate where nonfixed/freestanding tables were at issue.2

                                  14          The government publications on which Defendants rely also do not advance their position.

                                  15   Although the Court may take judicial notice of the publications, such notice is limited to the fact

                                  16   that the publications exist; the Court need not credit the contents of the publications as being

                                  17   correct on the law. See Eckert v. Donahue Schriber Co., 2003 U.S. Dist. LEXIS 27011, at *8-9

                                  18   (E.D. Cal. Aug. 6, 2003) (in discussing DOJ manual addressing requirements of ADA Title III,

                                  19   stating that “[a]gency interpretations of regulations that are contained in materials such as agency

                                  20   manuals are entitled to respect under [the Supreme Court's] decision in Skidmore v. Swift & Co.,

                                  21   323 U.S. 134, 140 (1944), but only to the extent that those interpretations have the power to

                                  22   persuade”) (internal quotation marks omitted). And in any event, the government publications do

                                  23

                                  24   2
                                         At the hearing, Plaintiffs suggested that they could rely on the ADAAG Standards to provide (at
                                  25   the very least) guidance as to what should be required for knee and toe clearance for
                                       nonfixed/freestanding tables. The Court does not decide at this juncture whether and to what
                                  26   extent the ADAAG standards would apply. See Robles, 913 F.3d at 907 (indicating that there
                                       were no “fair notice concerns” because, “[a]t this stage, Robles only seeks to impose liability on
                                  27   Domino's for failing to comply with § 12182 of the ADA, not for the failure to comply with a
                                       regulation or guideline of which Domino's has not received fair notice”; but also indicating that
                                  28   district court might be able to order compliance with a regulation as an equitable remedy “if, after
                                       discovery,” there was a failure to satisfy the ADA).
                                                                                          4
                                          Case 3:21-cv-03083-EMC Document 19 Filed 08/19/21 Page 5 of 5




                                   1   not state that a person or entity who runs a food establishment has ADA obligations only if tables

                                   2   are fixed. See, e.g., ADA Guide for Small Businesses (providing guidance for “Fixed Seating and

                                   3   Tables” – e.g., “[i]f tables are provided . . . and the tables are attached to the wall or floor (fixed),

                                   4   then 5% of the tables or at least one (if less than 20 are provided) must be accessible, if doing so is

                                   5   ready achievable,” and “[a]n accessible table . . . [is] no less than 28 inches above the floor,” with

                                   6   “[a]t least 27 inches of knee clearance”); ADA Update: A Primer for Small Business (addressing

                                   7   at page 14 “Food and Restaurant Services”; stating that “[p]eople with disabilities need to access

                                   8   tables”).

                                   9           For the foregoing reasons, the motion to dismiss is denied. Defendants are ordered to file a

                                  10   response to the complaint within 30 days of the date of this order.

                                  11           This order disposes of Docket No. 14.

                                  12
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14

                                  15   Dated: August 19, 2021

                                  16

                                  17                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  18                                                       United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           5
